DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 6-8, 10, 11, and 20 are rejected under 35 U.S.C. 103 over Wilson et al. (US 20090308400 A1) in view of Nousiainen (WO 2016139352 A1) and Coppens et al. (US 9021632 B2, hereinafter Coppens)

Regarding claims 1, 6, and 20 Wilson et al. teaches a patient support system/method comprising of: 
a patient support including an elongate patient support surface ([0052] line 1-4 patient support panel, claim 1);
a pair of locating tracks defined along opposite long edges of the support surface, each locating track having an inward facing surface, and an outward facing surface in which a series of spaced holes/apertures are defined, the locating tracks being arranged such that a space for a locating bar is defined between the inward facing surfaces, and respective holes/apertures of the outward facing surfaces of the pair of locating tracks are aligned with each other (Fig 9 (22A) and (22B), [0052] longitudinally extending rails, claim 1);
the locating bar comprising:
a substantially rigid bar structure dimensioned to fit between the inward facing surfaces of the locating tracks so as to lie transverse to a longitudinal axis of the support surface (Figs. 9 and 10 element 60, [0052] [0053] locking bar); 
an end fitting provided at each of opposing ends of the bar structure (Fig 10, elements: end fittings 64, 62, and 66), each of the end fittings including an abutment surface configured to engage the inward facing surface of a respective locating track (annotated in Fig 10 below), and a resilient locking formation configured to engage in one of the holes in the respective locating track (Fig 10, element 66).

    PNG
    media_image1.png
    286
    980
    media_image1.png
    Greyscale

Wilson et al.  does not disclose grooves on the locating tracks and  wherein the series of spaced grooves is arranged as an alternating series of interconnected at least partially inward-curved portions and at least partially outward- curved portions .   
Nousiainen discloses: 
a pair of locating tracks defined along opposite long edges of the support surface, each locating track having an inward facing surface, and an outward facing surface in which a series of spaced grooves are defined (Fig 5. elements 31, 32, and 33), the locating tracks being arranged such that a space for a locating bar is defined between the inward facing surface (Fig 5. Elements 31, 32, and 113), and respective grooves of the outward facing surfaces of the pair of locating tracks are aligned with each other (Figure 5 element 33).  
Coppens discloses a patient positioning system (abstract). Coppens teaches a system/method comprising a series of spaced grooves is arranged as an alternating series of interconnected at least partially inward-curved portions and at least partially outward- curved portions (annotated in Fig. 3 below; The flange also contains standard indexing notches (14). The indexing notches can be used to locate the bridge(s) or any other industry standard positioning device, Col. 3 lines 16-19). 

    PNG
    media_image2.png
    636
    831
    media_image2.png
    Greyscale

The substitution of one known element (locking mechanism utilizing holes/apertures as shown in Wilson et al.) for another (locking mechanism utilizing grooves and notches as shown in Nousiainen). It  would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the substitution of the locking mechanism shown in Nousiainen would have yielded predictable results, namely, fixing the location bar to an indexed mark on the locating track.
It also would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Wilson and Nousiainen to include a series of spaced grooves is arranged as an alternating series of interconnected at least partially inward-curved portions and at least partially outward- curved portions, as taught by Coppens et al. in order to facilitate movement of a location bar, and have a scale to easily position the location bar. 

Regarding claim 2, Wilson et al. in view of Nousiainen and Coppens as modified above teaches the claimed invention as discussed above. Wilson et al. further teaches a system comprising of: 
a plurality of locating bars (Fig 25 elements marked 30 on ends of system; [0054] lines 8-12: positioning/fixation components and/or accessories).

Regarding claim 3, Wilson et al. in view of Nousiainen and Coppens as modified above teaches the claimed invention as discussed above. Wilson et al. further teaches a system wherein
further comprising a series of indexing marks adjacent each locating track ([0054] lines 13-15 indexing indicia).

Regarding claim 7, Wilson et al. in view of Nousiainen and Coppens as modified above teaches the claimed invention as discussed above. Wilson et al. further teaches a system wherein
The locating bar of claim 6, wherein the locating bar further comprises at least one locating formation projecting upwardly from the bar structure and configured to engage in a corresponding locating recess in a piece of equipment to be positioned on the upper surface of the patient support (Fig 10 element 68, [0063] registration pins).

      Regarding claim 8, Wilson et al. in view of Nousiainen and Coppens as modified above teaches the claimed invention as discussed above. Wilson et al further teaches a system 
wherein a pair of locating formations are provided on the locating bar (Fig 10 elements 68, [0063] registration pins).

Regarding claim 10, Wilson et al. in view of Nousiainen and Coppens as modified above teaches the claimed invention as discussed above. Wilson et al. further teaches a system wherein 
The locating bar of claim 6, wherein the end fitting comprises an upper member extending from the end surface and configured to project over the respective locating track (Fig 10 element 62 and 64) and the locking formation extends downwardly from the upper member (Fig 10 element 66).

Regarding claim 11, Wilson et al. in view of Nousiainen and Coppens as modified above teaches the claimed invention as discussed above. Wilson et al. further teaches a system wherein
the upper member includes a tab projecting beyond the locking formation for moving the locking formation out of engagement with the groove of the locating track (Fig 10 element 64).

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. in view of Nousiainen and Coppens as applied to claim 1 above, and further in view of Hesels et al. (US 20170299669 A1).

Regarding claim 4, Wilson et al. in view of Nousiainen and Coppens teaches the claimed invention as noted above, along with disclosing a support stand that can be configured to the support stand ([0089] lines 9-14). However, Wilson et al. in view of Nousiainen and Coppens fails to show a pair of guide tracks located outboard of the locating tracks.
Hesels et al. teaches a system comprising:
a pair of guide tracks located outboard of the locating tracks configured to slidably receive a coil support stand (Fig 1 element 5, Fig 2 elements 4 and 5, and Fig 8 elements 31, 26 and 25, ([0053] longer recesses), [0062] purely mechanical grooves). 
Therefore, the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention (i.e., one skilled in the art would have recognized that separate tracks would allow for multiple modular components on a support board that do not interfere with each other if aligned). 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wilson et al. in view of Nousiainen and Coppens according to the teaching of Hesels et al.  by implementing an additional track separate from the locating track on the patient support surface to mount the support stand to in order to achieve arrangement of the coil in different positions in a simple manner across the patient support surface. 

Regarding claim 5, Wilson et al. in view of Nousiainen and Coppens as modified above teaches the claimed invention as discussed above. Wilson et. al further teaches a coil support stand that is slidably mounted in the locating track ([0047] MRI coil positioning device, Fig. 21 and Fig. 26), but does not disclose a coil support stand slidably mounted in the guide tracks. 
Hesels et al. teaches: 
The system of claim 4, further comprising a coil support stand slidably mounted in the guide tracks ([0049] lines 12-17, Fig 1 elements 2, 8, and 5).
Hesels et al. teaches that use of longer recesses 5, may hold the coil support stand in a plurality of positions along the patient support surface ([0053] lines 1-3). Thus, one skilled in the art would have readily recognized before the filing date of the invention to modify the system of Wilson et al. in view of Nousiainen and Coppens to include a coil support stand slidably mounted in the guide tracks as taught by Hesels et al. would allow for movement of the coil support stand anywhere along the length of the support surface as shown in the system of Wilson et al. 
Claims 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. in view of Nousiainen, Coppens, and Hesels et al. (US 20170299669 A1).

Regarding claim 13, Wilson et al. teaches a system, comprising: 
a patient support including an elongate patient support surface ([0052] line 1-4 patient support panel, claim 1);
a first pair of locating tracks defined along opposite long edges of the support surface, each locating track having an inward facing surface, and an outward facing surface in which a series of spaced holes/apertures are defined, the locating tracks being arranged such that a space for a locating bar is defined between the inward facing surfaces, and respective holes/apertures of the outward facing surfaces of the pair of locating tracks are aligned with each other; (Fig 9 (22A) and (22B), [0052] longitudinally extending rails, claim 1);
a track configured to slidably receive a support stand ([0089] lines 9-14);
a locating bar comprising:
a substantially rigid bar structure dimensioned to fit between the inward facing surfaces of the locating tracks so as to lie transverse to a longitudinal axis of the support surface (Figs. 9 and 10 element 60, [0052] [0053] locking bar);
an end fitting provided at each of opposing ends of the bar structure (Fig 10, elements: end fittings 64, 62, and 66), each of the end fittings including an abutment surface configured to engage the inward facing surface of a respective locating track (annotated in Fig 10 as shown under claim 4), and a resilient locking formation configured to engage in one of the holes in the respective locating track (Fig 10, element 66).
Wilson et al. does not disclose grooves on the locating tracks, a pair of guide tracks located out board of the locating tracks, and the series of spaced grooves is arranged as an alternating series of interconnected at least partially inward-curved portions and at least partially outward-curved portions. 
Coppens teaches a system comprising a series of spaced grooves is arranged as an alternating series of interconnected at least partially inward-curved portions and at least partially outward-curved portions (annotated in Fig. 3 below; The flange also contains standard indexing notches (14). The indexing notches can be used to locate the bridge(s) or any other industry standard positioning device, Col. 3 lines 16-19). 

    PNG
    media_image2.png
    636
    831
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Wilson et al. to include a series of spaced grooves is arranged as an alternating series of interconnected at least partially inward-curved portions and at least partially outward-curved portions, as taught by Coppens, to in order to facilitate movement of a location bar, and have a scale to easily position the location bar.

Nousiainen discloses: 
a first pair of locating tracks defined along opposite long edges of the support surface, each locating track having an inward facing surface, and an outward facing surface in which a series of spaced grooves are defined (Fig 5. elements 31, 32, and 33), the locating tracks being arranged such that a space for a locating bar is defined between the inward facing surface (Fig 5. Elements 31, 32, and 113), and respective grooves of the outward facing surfaces of the pair of locating tracks are aligned with each other (Figure 5 element 33).  
The substitution of one known element (locking mechanism utilizing holes/apertures as shown in Wilson et al.) for another (locking mechanism utilizing grooves and notches as shown in Nousiainen). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as the substitution of the locking mechanism shown in Nousiainen would have yielded predictable results, namely, fixing the location bar to an indexed mark on the locating track.
Hesels et al. teaches a system comprising:
a second pair of locating tracks located outboard of the first pair of locating tracks and configured to slidably receive a support stand; (Fig 1 element 5, Fig 2 elements 4 and 5, and Fig 8 elements 31, 26 and 25, ([0053] longer recesses), [0062] purely mechanical grooves). 
Therefore, the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention (i.e., one skilled in the art would have recognized that separate tracks would allow for multiple modular components on a support board that do not interfere with each other if aligned). 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wilson et al. in view of Coppens and Nousiainen according to the teaching of Hesels et al. by implementing an additional track separate from the locating track on the patient support surface to mount the support stand to in order to achieve arrangement of the coil in different positions in a simple manner across the patient support surface. 

Regarding claim 14, Wilson et al. in view of Nousiainen, Coppens, and Hesels et al. teaches the claimed invention as noted above. Wilson et al. further teaches 
comprising at least one coil mounted on the support stand, the at least one coil being configured to operate as part of a magnetic resonance imaging system ([0016] MRI coil device).

Regarding claim 15, Wilson et al in view of Nousiainen, Coppens, and Hesels et al. teaches the claimed invention as noted above. Wilson et al. further teaches a system
wherein the support stand includes a height adjustment mechanism for adjusting a height of the at least one coil ([0088] height of central section).
      Regarding 16, Wilson et al. in view of Nousiainen, Coppens, and Hesels et al as modified above teaches the claimed invention as discussed above. Wilson et al. further teaches a system comprising of: 
a plurality of locating bars (Fig 25 elements marked 30 on ends of system; [0054] lines 8-12: positioning/fixation components and/or accessories).

Regarding claim 17, Wilson et al. in view of Nousiainen, Coppens, and Hesels et al. teaches the claimed invention as noted above. Wilson et al. further teaches a system 
wherein the patient support, the first and second locating tracks, and the at least one locating bar are made from non-metallic materials ([0052] non-metallic materials, [0085] lines 1-3, [0086] lines 1-6, [0087]) 

Regarding claim 18, Wilson et al. in view of Nousiainen, Coppens, and Hesels et al. teaches the claimed invention as noted above. Wilson et al. further teaches a system 
wherein the end fitting further comprises a pressure pad ([0063] head that when pressed/twisted, frictionally engages the aperture).

Regarding claim 19, Wilson et al, in view of Nousiainen, Coppens, and Hesels et al. teaches the claimed invention as noted above. Wilson et al. further teaches a system wherein 
the resilient locking formation clicks when engaged in the groove ([0053] releasably securable members, e.g., expandable push pins).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. in view of Nousiainen and Coppens as applied to claim 7 above, and further in view of Culpepper (US 7845601 B1). 

Regarding claim 9, Wilson in view of Nousiainen and Coppens teaches the claimed invention as discussed above, except wherein locating formations are conical in shape.
Culpepper teaches a pair of formations that are conical in shape (Col 2 Lines 19-28, Fig 1 (24)). 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wilson et al. in view of Nousiainen according to the teachings of Culpepper by making the locating formations conical in shape in order to achieve precise alignment and have a self-centering function (Col 2 Line 24-27).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al in view of Nousiainen and Coppens as applied to claim 6 above, and further in view of Oliver et al. (US 5806116 A).
Regarding claim 12 dependent on claim 6, Wilson et al. in view of Nousiainen and Coppens teaches the claimed invention as discussed above, however, does not teach a system wherein the end fitting is formed from a resilient plastic material. 
Oliver et al. teaches a system: 
wherein the end fitting is formed from a resilient plastic material (Col 3, line 39-40 fastening means, hard plastic).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wilson et al. and Coppens according to the teachings of Oliver et. al by forming the end fitting of the locating bar from a resilient plastic material in order to achieve a locking mechanism that is MRI compatible, rigid, and inexpensive.

Response to Arguments
Applicant’s amendments to the claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed January 12th, 2022. 
Applicant’s arguments with respect to claims 1, 6, 13 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments on pages 13 are premised upon applicant’s assertion that the dependent claims should also be withdrawn at least due to the dependence of each claim on allowable independent claims, and are therefore not persuasive for reasons discussed above.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NESHAT BASET whose telephone number is (571)272-5478. The examiner can normally be reached M-F 7:30-16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571)272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.B./Examiner, Art Unit 3793                                                                                                                                                                                                        

/AMELIE R DAVIS/Primary Examiner, Art Unit 3793